Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13, 2021  has been entered. 
	Claims 1, 7, 9, 17, 19, 26, 27, 31, 36,  38-42 and 51-52 are currently pending. Claims 1, 7, 9 have been amended, claims 3, 51 and 52 have been canceled by Applicants’ amendment filed on 10/13/2021. No claims were newly added. 
	Applicants’ election without traverse of Group I, claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36, 38, (claims 2, 3, 16 and 24  now canceled) drawn to a method of treating phenylketonuria (PKU), in Applicants’ response filed on November 25, 2020 was previously acknowledged. Additionally, Applicants’ election of the following species was previously acknowledged:
• Codon optimized mRNA (claim 31): SEQ ID NO: 3. 
• Modified nucleotides (claim 36): pseudouridine. 
• Unmodified mRNA (claim 38): SEQ ID NO: 1. 
	Claims 39-42, 51-52 and 57-58 (claims 57-58 now canceled) were previously withdrawn from consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
Therefore, claims 1, 7, 9, 17, 19, 26-27, 31, 36 and 38 are currently under examination to which the following grounds of rejection are applicable. 

Authorization for the examiner’s amendment was given by Nicholas Prairie on February 15, 2022.    
Examiner’s amendment
Claims 39-42 and 51-52 have been canceled.
Claim 1 has been amended as follows:
Page 2, line 4 of claim 1, the phrase “wherein the mRNA comprises a coding nucleotide sequence at least 90% identical to SEQ ID NO:3” is replaced by---- wherein the mRNA comprises a coding nucleotide sequence at least  95% identical to the mRNA sequence of SEQ ID NO:3------
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed.
As applicants allege at pages 7-8 of the remarks filed on 10/13/2021, claim 1 has been amended to recite that  the mRNA comprises  a coding nucleotide sequence at least  95% identical to the mRNA sequence of SEQ ID NO:3 and the specified 5' and 3' UTRs. The 5' untranslated region (UTR) sequence of SEQ ID NO:4 and the 3' UTR sequence of SEQ ID NO:5 or SEQ ID NO:6 unexpectedly increase mRNA stability and improve translation as compared to other UTRs. The prior art of  Ding, et al., (2004; Mol Genet Metab pp.  3-8) and Bancel et al. (WO 2013/151666) do not teach or suggest a method of treating phenylketonuria (PKU), comprising the claimed sequence encoding PAH comprising  "a 5' untranslated region (UTR) sequence of SEQ ID NO:4 a 3' UTR sequence of SEQ ID NO:5 or SEQ ID NO:6." Furthermore, as applicants state, “SEQ ID NO:4 contains about 140 nucleotides and contains the combined sequences for 
 
Withdrawn Rejections in response to Applicants’ arguments or amendments
Obviousness Type Double Patenting - No Secondary Reference(s)
In view of Applicants’ amendment of claim 1, the rejection of claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and  38 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent 10,143,758 (hereinafter “the ‘758 patent”) in view of Ding, et al., (2004; Mol Genet Metab pp.  3-8) and Bancel et al., (WO 2013/151666 A2, Publication date 10 October 2013, of record; See SCORE Search Results Details for Application 14521323 and Search Result 20150810_142859_us-14-521-323-3.rni. Result No. 1.; of record) has been withdrawn.
Claim Rejections - 35 USC § 102/103
In view of Applicants’ amendment of claim 1, the rejection of  claim(s) 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and 38 under pre-AIA  35 U.S.C. 103(a) as obvious over Bancel et al., (WO 2013/151666 A2, Publication date 10 October 2013, of record; Details for Application 14521323 and Search Result 20150810_142859_us-14-521-323-3.rni. Result No. 1.; of record) in view of Ding et al., (2004; Mol Genet Metab pp.  3-8) has been withdrawn.

Conclusion
Claims 1, 7, 9, 17, 19, 26, 27, 31, 36 and 38 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633